Citation Nr: 9921035	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.  

4.  Propriety of the initial 10 percent evaluation assigned for 
traumatic arthritis of the left knee.  

5.  Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1975 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied increased ratings for dermatitis, hypertension 
and migraine headaches; granted an increased rating for low back 
strain from 0 to 10 percent; and granted service connection for 
left knee disability, assigning a 10 percent evaluation, 
effective from September 1993, the date of receipt of the claim 
for service connection for that disability.  

The veteran testified at a personal hearing held at the RO before 
a hearing officer in October 1996.  The hearing officer denied 
increased evaluations for the veteran's service connected 
disabilities, with the exception of low back strain, which was 
increased from 10 percent to 20 percent.  The RO, in a rating 
decision of January 1997, implemented the hearing officer's 
decision, making the 20 percent evaluation for that disability 
effective from September 1993, the date of receipt of the claim 
for an increased evaluation for the disability.  

During the current appeal process, the veteran moved to North 
Carolina and this case has come to the Board from the RO in 
Winston-Salem.  In January 1999, the veteran rescinded his power 
of attorney with his prior representative and submitted a signed 
VA Form 21-22 appointing the North Carolina Division of Veterans 
Affairs as his representative for all issues at the VA as of that 
date.  

The Board notes that inasmuch as the grant of the 20 percent 
evaluation for low back strain is not the maximum benefit under 
the rating schedule, the claim for an increased evaluation for 
that disability remains in controversy.  Hence, it is still a 
viable issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the veteran has disagreed 
with the initial evaluation assigned for his service-connected 
traumatic arthritis of the left knee, the Board has characterized 
that issue as involving the propriety of the assignment of the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by the 
RO.  

2.  The veteran dermatitis is manifested by dry, somewhat scaly 
skin, 1-cm lichenoid plaque on the plantar of the left foot, 
itchy rashes on left leg and foot, and no scars.

3.  The veteran is on a bland diet and takes antihypertensive 
medication to control his blood pressure; medical evidence shows 
blood pressure readings within normal limits with medication.  

4.  While the veteran has frequent migraines headaches, he has 
described experiencing incapacitating headaches that last 
approximately 36 hours every two to three months. 

5.  Since September 1993, the veteran's right knee disability, 
which includes mild degenerative joint disease, has been 
manifested by tenderness and complaints of left knee pain, but no 
more than minimal, if any, limitation of motion with no other 
significant findings.

6.  The veteran's low back disability is manifested by tenderness 
at the L4-5 level, limitation of motion with pain on motion, mild 
muscle spasm, and complaints of pain; x-rays reveal degenerative 
changes at L5-S1.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic 
Code 7806(1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.104, Diagnostic 
Code 7101(1997 & 1998).  

3.  The criteria for a disability evaluation in excess of 10 
percent for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, 
Diagnostic Code 8100(1998).  

4.  As the assignment of a 10 percent disability evaluation for 
traumatic arthritis of the left knee since the grant of service 
connection was proper, the criteria for a higher evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257 (1998).  

5.  The criteria for a disability evaluation in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is satisfied 
that all relevant facts have been properly developed; including 
the development requested by the Board in its March 1993 remand, 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist on the issues currently 
before the Board.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  It is thus 
essential, both in the examination and in the evaluation of 
disability, that each disability be reviewed in relation to its 
history.  See 38 C.F.R. § 4.41.  However, where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, as in the present case, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Before proceeding with its analysis of the veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App. 119 (1999) is warranted.  In that case, the U.S. Court of 
Appeals for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the Court 
held, the rule of Francisco, that the current level of disability 
is of primary importance when assessing an increased rating 
claim, applies.  In the veteran's case, he has filed a new claim 
for an increased evaluation of his service-connected 
disabilities, with the exception of his left knee traumatic 
arthritis which was initially service connected in October 1995, 
some thirteen years after the initial ratings were assigned.  
Under the circumstances, the Francisco rule applies to those 
earlier service-connected disabilities and the VA does not assess 
the level of disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known as 
"staged rating."  As for the veteran's service-connected left 
knee disability, he has expressed dissatisfaction with the 
assignment of an initial rating so the VA must assess the level 
of disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim.  





I.  Dermatitis

The veteran's service medical records show that he developed skin 
rash involving his legs feet, left elbow, shoulders and hands.  
On VA examination of May 1981, the examiner found maculopapular 
eruption behind the left axilla, an area of pigmentation on the 
left elbow, an area of hyperpigmentation and hyperkeratosis on 
the left thigh, and evidence of a recent blister on his left 
foot.  In December 1981, the RO granted him service connection 
for dermatitis, assigning the disability a 10 percent evaluation, 
effective from April 1981, the time of his separation from active 
duty service.  The 10 percent evaluation has remained in effect 
since that time.  

In November 1994, the veteran's claim for an increased disability 
evaluation was received.  At his personal hearing held in 
October, he maintained that he was experiencing blisters on his 
feet, and bumps and blotches on various parts of his body.  He 
stated that as a result of his skin condition, he has scars on 
all parts of his body, except his neck and face.  He further 
noted that he was being treated for itching at the VA clinic.  
Under the circumstances, he claims that his dermatitis warrants a 
disability evaluation in excess of 10 percent.  

The veteran's VA outpatient treatment records for February 1993 
to May 1994, and for January 1996 to February 1997 reflect 
treatment for hypertension, left knee pain, headaches, and 
nervous condition.  None of these records reflect complaints, 
symptomatology, or treatment for dermatitis.  

The VA examination report of October 1995 notes the veteran 
complaining of intermittent pruritic rash for thirty years.  He 
reported that the lesions could occur on his ankles, legs, arms, 
or trunk.  When they occurred, they were itchy and lasted from 
three to five weeks before resolution.  He was treating them with 
cream.  On examination, no specific lesions were present.  There 
was moderate generalized xerosis, especially his legs.  The 
diagnoses were nummular dermatitis, by history, and xerosis.  

The report of the December 1996 VA examination revealed the 
veteran had a rash only on his left lower extremity.  At that 
site, the skin was very dry and somewhat scaly.  There was a 1-cm 
slightly scaly lichenoid plaque on the plantar of his left foot, 
and a 1-cm linear scaly red plaque.  The left lower extremity was 
itchy.  The diagnoses were itchy skin rashes, questionable 
asteototoc eczema of the leg, questionable eczematous eruption of 
the foot, and to rule out tinea.  

The veteran's service-connected dermatitis is rated under 
Diagnostic Code 7806 which provides that a 10 percent evaluation 
is warranted for eczema with exfoliation, exudation or itching, 
if an exposed surface or extensive area is involved.  A 30 
percent evaluation is warranted if there is exudation or constant 
itching, extensive lesions, or marked disfigurement.  For a 50 
percent evaluation, there must be ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or be considered exceptionally repugnant.  38 C.F.R. § 4.118.  

In the absence of greater disability, such as nervous 
manifestations, marked disfigurement, extensive lesions, or 
exudation, the Board finds that the veteran's 10 percent 
evaluation for dermatitis is appropriate.  There is no medical 
evidence of scaring on the veteran's head, face, or neck 
productive of marked and unsightly deformity of his eyelids, 
lips, or auricles; any burn scars; or superficial, tender, or 
painful scars on objective demonstration which would warrant 
higher evaluations under Diagnostic Codes 7800 to 7805.  

II.  Hypertension

The veteran's service medical records reveal elevated blood 
pressure readings beginning in 1976.  He was treated for 
hypertension and placed on medication to keep his diastolic 
pressure below 100.  At separation from service, his blood 
pressure reading was 118/80.  Post-service, he underwent VA 
examination in May 1981, which revealed blood pressure reading of 
130/90 and he was taking antihypertensive medication.  In 
December 1981, the RO granted him service connection for 
hypertension, assigning a 10 percent evaluation, effective from 
the time he left active duty service.  The 10 percent evaluation 
has remained in effect since that time.  

In November 1994, the veteran filed a claim for increased rating 
for hypertension asserting that the condition warranted more than 
a 10 percent rating.  At his October 1996 personal hearing, he 
testified that he was on a bland diet and was taking prescription 
medication to control his hypertension.  

VA outpatient treatment records for February 1993 to May 1994 
reflect the veteran being seen for elevated blood pressure 
readings.  He was prescribed medication to control hypertension.  

The veteran's October 1995 VA examination report reflects blood 
pressure readings of 110/80 while sitting, lying, and standing.  
At the time, he was taking prescription antihypertensive 
medication.  Heart examination revealed that it was normal.  The 
diagnosis was controlled hypertension.  

The report of the veteran's December 1996 VA examination included 
a notation that he had had hypertension since he was 19 years of 
age and that he was taking one tablet a day of prescription 
medication to control his blood pressure.  On examination, his 
pulse was 72 per minute and regular.  His neck revealed no 
carotid bruit.  There was no venous engorgement.  His heart 
showed no gallop rhythm, no thrills, and no murmurs.  His legs 
revealed no dependent edema.  The blood pressure readings were 
120/92 while sitting and lying, and 122/94 while standing.  The 
diagnosis was hypertension, controlled with drugs.  

The veteran's VA outpatient treatment records for January 1996 to 
February 1997 show that his blood pressure readings were 
consistently noted to be within normal limits.  The records for 
January and February 1997 do not report treatment for 
hypertension.  

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to diseases 
of the arteries and veins.  By regulatory amendment effective 
January 12, 1998, substantive changes were made to the schedular 
criteria for evaluating diseases of the arteries and veins.  See 
62 Fed. Reg. 65207-65224 (1997).  Where the law or regulations 
governing a claim change while the claim is pending, as in the 
veteran's case, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the January 
1998 Supplemental Statement of the Case makes clear, the RO has 
reviewed the claim in light of both the former and revised 
applicable rating criteria; the Board will do likewise.  

Prior to January 12, 1998, hypertensive vascular disease 
(essential hypertension), Diagnostic Code 7101, with diastolic 
pressure predominantly 100 or more warranted a 10 percent 
evaluation.  If the diastolic pressure was predominantly 110 or 
more with definite symptoms, a 20 percent evaluation was 
warranted.  For a 40 percent evaluation, the diastolic pressure 
must have been predominantly 120 or more and there must have been 
moderately severe symptoms.  A 60 percent evaluation was 
warranted if the diastolic pressure was predominantly 130 or more 
and there were severe symptoms.  Also, for the 40 percent and 60 
percent ratings, there should be careful attention to diagnosis 
and repeated blood pressure readings.  When continuous medication 
is shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  

Under the revised criteria, Diagnostic Code 7101 (1998), for 
hypertensive vascular disease (hypertension and isolated systolic 
hypertension) a 10 percent is assigned when the diastolic 
pressure is predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or the minimum evaluation for an 
individual with a history of diastolic pressure of predominantly 
100 or more who requires continuous medication for control.  A 20 
percent evaluation is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  For a 40 percent evaluation, the 
diastolic pressure must be predominantly 120 or more and for a 60 
percent evaluation, the diastolic pressure must be predominantly 
130 or more.  Further, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. Or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. Or greater with a diastolic blood pressure 
of less than 90 mm.  Hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, is 
evaluated as part of the condition causing it rather than by a 
separate evaluation.  

Following a careful review of the evidence, the Board finds that 
the veteran's hypertension is not shown to be more than 10 
percent disabling.  The veteran's VA outpatient treatment records 
consistently record that his blood pressure readings are within 
normal range and that he is taking antihypertensive medication to 
control his blood pressure.  Likewise, the reports of his recent 
VA examinations also note blood pressure readings that are within 
normal limits, again while taking antihypertensive medication.  
In the absence of diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more, and definite, 
moderately severe or severe symptoms, a higher evaluation is not 
warranted.  Hence, the Board finds that the currently assigned 
evaluation of 10 percent, under either the former or revised 
criteria, is appropriate.  

III.  Migraine Headaches

The veteran's service medical records show that he was treated 
for complaints of chronic headaches, which were subsequently 
diagnosed as migraine variant following neurological consult.  On 
VA examination in May 1981, he described recurrent headaches 
beginning homonymous hemianopsia alternating to either side with 
an associated numbness followed by headaches with reduction in 
severity over a period of 48 to 72 hours.  The headaches usually 
began with a visual disturbance and continued with numbness of 
the upper part of one side of the body.  Following 
neuropsychiatric evaluation, he was diagnosed with moderate 
migraine headaches.  As a result, the RO service-connected 
migraine headaches, effective from the time of his separation 
from active duty, and assigned the disability a 10 percent 
evaluation, which has since been in effect.  

The veteran filed a claim for increased evaluation for his 
headaches in November 1994.  At his personal hearing in October 
1996, he testified that he experienced migraine headaches two to 
three times a month, each time leaving him incapacitated for 
about 36 hours.  When the headaches first occur, he contends he 
loses vision in his left eye and his right side becomes numb.  

The veteran's VA outpatient treatment records for February 1993 
to May 1994, and from January 1996 to February 1997 show 
treatment for complaints of headaches, occurring once a day in 
February 1993.  In June 1993, he was given medication for 
migraine headaches.  In January 1997, he was evaluated for 
migraine headache syndrome.  

The VA examination report of October 1995 notes the veteran's 
history of classic and complicated migraine headaches with 
prodrome of scintillating scotomata partial visual loss in the 
left eye, proceeded by transient left body sensory loss.  The 
headaches lasted up to 36 hours with 30 minutes prodrome.  They 
were incapacitating for one day and they occurred once every two 
to three months.  He was taking medication.  The results of an 
MRI of the head were negative.  On examination, normal findings 
were made.  The diagnosis was classical and complicated migraine.  

During his December 1996 VA examination, the veteran described 
his migraine headaches as initially beginning as flashing lights 
then he loses vision in either eye, but mostly the left.  He then 
feels numbness from the waist up, usually on the left side more 
than the right, which lasted for approximately 35 to 40 minutes, 
then he gets a terrible headache for about 36 hours.  Lights and 
noise bother the headaches and sleeping can help.  Neurological 
examination results were normal.  The diagnosis was classical 
migraines, by history.  

The veteran's migraine headaches are evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  This code provides that a 
noncompensable evaluation is warranted for migraine with attacks 
less often than the frequency of attacks required for a 10 
percent evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  

Based on the medical evidence, the Board finds that the veteran's 
migraine headaches are appropriately evaluated as 10 percent 
disabling.  He has reported experiencing frequent headaches; 
however, he has described experiencing incapacitating headaches 
no more than once in a two- to three-month period that are 
incapacitating for about 36 hours.  However, the record does not 
reflect, nor does the veteran contend, that the migraines are 
occurring at greater intervals or that any prolonged attacks have 
produced a severe inadaptability.  Without evidence of greater 
frequency of attack or economic hardship as a result of frequent, 
prolonged, and prostrating attacks, a higher disability 
evaluation is not warranted.  

IV.  Left Knee

While on active duty, the veteran was seen for complaints of left 
knee pain after twisting the knee while playing basketball.  On 
examination, there was tenderness and pain with eversion and 
inversion.  There was a little pain on palpation of the medical 
and lateral aspects of the joint.  At separation from service, 
there was tenderness to palpation at the intrapatella, 
bilaterally.  

The veteran's VA outpatient treatment reports for February 1993 
to May 1994 show that he was seen for left knee pain in September 
1993.  At the time, he gave a history of a torn ligament in the 
left leg while on active duty and an arthroscopy performed in 
1989.  The report notes that on examination, he had pain in the 
anterolateral aspect of the knee, mainly on full flexion of the 
knee.  There was no swelling, and range of motion was within 
normal limits.  X-ray taken of the knee revealed mild 
degenerative change with narrowing of the medical joint space.  
There was no evidence for acute bony pathology noted.  In 
December 1993, he was seen for complaints of left knee pain and 
subluxation.  Examination found no edema and the knee was stable.  
In April 1994, he was again seen complaining of left knee 
weakness and was seeking a replacement knee brace.  

During the veteran's October 1995 VA examination, he complained 
of left knee pain and occasional swelling.  On examination, there 
was some lateral joint line tenderness.  No swelling or deformity 
was seen.  Range of motion studies revealed left knee flexion to 
140 degrees and extension to 0 degrees.  X-ray of the left knee 
revealed mild degenerative joint disease.  

During the veteran's December 1996 VA examination, he was 
complaining of left knee pain.  On examination, there was no 
swelling found.  There was tenderness on the lateral and anterior 
aspect of the knee.  There was no mediolateral instability.  
Range of motion of the knee revealed flexion to 134 degrees and 
extension to 0 degrees.  The examiner noted that there was mild 
limitation in flexion with mild degenerative arthritis in the 
left knee.  

The veteran's VA outpatient treatment records for January 1996 to 
February 1997 do not reflect treatment for left knee pain.  

The veteran's traumatic arthritis of the left knee is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010.  
However, because degenerative arthritis clearly is shown (as 
established by x-ray), evaluation under Diagnostic Code 5010, 
alone, is appropriate.  Traumatic arthritis, under Diagnostic 
Code 5010, rated as degenerative arthritis under Diagnostic Code 
5003, which is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint of joints 
involved (here, Diagnostic Codes 5260 or 5261).  However, when 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.

Limitation of motion of the veteran's knee is evaluated under 
Diagnostic Code 5260, which provides that a 0 percent evaluation 
is warranted if limitation of flexion of the leg is limited to 60 
degrees.  A 10 percent evaluation is warranted if flexion is 
limited to 45 degrees.  A 20 percent evaluation is warranted if 
flexion is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  

Limitation of motion of the knee is evaluated under Diagnostic 
Code 5261, which provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 10 
percent evaluation is warranted if extension is limited to 10 
degrees.  A 20 percent evaluation is warranted if extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted if 
extension is limited to 20 degrees. A 40 percent evaluation is 
warranted is extension is limited to 30 degrees, and a 50 percent 
evaluation is warranted is extension is limited to 45 degrees.  

Since September 1993, the veteran's right knee disability, which 
consists of mild degenerative joint disease, has been manifested 
by tenderness and complaints of left knee pain, but no more than 
minimal, if any, limitation of motion with no other significant 
findings.  The VA examination of October 1995 reported normal 
range of motion manifested by flexion to 140 degrees and 
extension to 0 degrees, and the VA examination of December 1996 
reflects no more than minimal, if any, loss of range of motion in 
flexion, manifested by flexion to 134 degrees and extension to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (showing normal flexion 
is to 140 degrees and normal extension is to 0 degrees).  
Although the reports of those examinations note that the veteran 
complained of pain in his left knee, no notations of pain on 
motion were made, although tenderness around the left knee was 
noted.  Neither examination revealed any swelling at the left 
knee and neither examination revealed any instability of the left 
knee.  While x-rays of the left knee revealed mild degenerative 
joint pain, no fracture or dislocation.  

Clearly then, the veteran's disability does not warrant a 
compensable evaluation under Diagnostic Code 5260 or 5261.  The 
Board notes, however,  that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is demonstrated, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Given the veteran's complaints of pain 
(which may result in functional loss greater than that 
objectively shown),  and the intention of the rating schedule to 
recognize painful motion as entitled to at least the minimum 
compensable evaluation, see 38 C.F.R.§ 4.59, a 10 percent 
evaluation is warranted under the provisions of Diagnostic Code 
5010 (5003).  

However, in the absence of more significant clinical findings, 
entitlement to more than 10 percent is not established.  The 
veteran's pain is not shown to be so disabling as to result in 
greater limitation of motion than that contemplated in the 
currently assigned 10 percent evaluation.  Moreover, there is no 
basis for a higher evaluation under any other potentially 
applicable diagnostic code providing for more than a 10 percent 
evaluation.  There simply is no evidence of, or disability 
comparable to, ankylosis (see Diagnostic Code 5256).  Likewise, 
as instability is not shown, the provisions of Diagnostic Code 
5257 aren't applicable, either on an alternative, or an 
additional, basis.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  There 
also is no evidence of dislocation of the semilunar cartilage 
(see Diagnostic Code 5258), and, as the veteran's recent VA 
examination reveal no evidence of fracture or dislocation, there 
is no impairment of the tibia or fibula as contemplated by 
Diagnostic Code 5262.  

Hence, the Board finds that the currently assigned evaluation of 
10 percent for the traumatic arthritis in the left knee is 
appropriate.  Furthermore, because the 10 percent evaluation 
adequately compensates the veteran for the greatest degree of 
disability shown since the effective date of the grant of service 
connection, September 1993, consideration of "staged rating" is 
not warranted.  See Fenderson, 12 Vet. App. at 126.  

V.  Low Back Strain

While on active duty in 1978, the veteran was involved in a motor 
vehicle accident.  Subsequently, he was treated for complaints of 
chronic low back pain.  His separation from active duty physical 
examination notes a history of low back pain since the accident.  
On VA examination of May 1981, he was diagnosed with chronic 
intermittent minor low back strain.  As a result, the RO service 
connected the low back pain in December 1991, effective from the 
time of his separation from active duty service, and assigned the 
disability a noncompensable evaluation.  

In November 1994, the veteran filed his claim for a compensable 
evaluation for his back disability.  During his personal hearing 
in October 1996, he testified that he experienced radiating back 
pain and that he felt his back had gotten worse over the years 
thereby warranting a higher evaluation.  

The report of the veteran's October 1995 VA examination notes 
that he was complaining of intermittent back pain, particularly 
on prolonged standing.  On examination, he stood erect, stood on 
his heels and toes, and could squat.  The musculature of his back 
was normal.  Range of motion revealed forward flexion to 90 
degrees; backward extension to 10 degrees; lateral flexion to 25 
degrees, bilaterally; and rotation to 35 degrees, bilaterally.  
The examiner noted some pain on extension.  X-ray revealed mild 
narrowing at L5-S1.  

In December 1996, the veteran's VA examination revealed 
tenderness at the L4-5 level.  Range of motion revealed flexion 
to 92 degrees; extension to 20 degrees; lateral flexion to 38 
degrees, bilaterally; and rotation to the left to 18 degrees, and 
to the right 28 degrees.  Pain was felt at the low back at the 
end-ranges of motion.  Mild muscle spasm was noted.  The report 
of a CT scan of the lumbosacral spine revealed mild diffuse 
bulging at L5-S1.  There was no focal herniated nucleus pulposus 
seen.  Knee jerk was 1 plus on the left and 2 plus on the right.  

The veteran's service-connected low back strain is currently 
evaluated under Diagnostic Code 5295 of the VA's schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.71a.  Under that code, a 
20 percent evaluation is warranted if there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board finds that the 20 percent evaluation currently in 
effect is appropriate for his low back strain.  In the absence of 
the medical confirmation of the criteria for a 40 percent 
evaluation, a higher disability evaluation is not warranted.  In 
the veteran's case, he has muscle spasm and limitation of motion 
with pain on motion at the end-range of the motion studies.  X-
rays have confirmed degenerative changes at the L5-S1 level.  
However, he is shown to have a normal gait, can stand on his 
heels and toes, and can squat without any notation of any 
difficulty.  Thus, no higher evaluation is warranted under 
Diagnostic Code 5295.

There also is no basis for assigning a higher disability 
evaluation under any other  potentially applicable diagnostic 
code.  Even if evaluated, alternatively, on the basis of 
arthritis (which as noted above, is evaluated on the basis of 
limited motion), the slight limitation of motion shown, even 
considering the veteran's complaints of pain, does not indicate 
disability comparable to severely limited motion, the requirement 
for a 30 percent evaluation under Diagnostic Code 5292.  Further, 
the record does not show any interveterbral disc syndrome 
resulting in severe recurring attacks or sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk or other neurological findings that would warrant a 
schedular rating greater than 20 percent under Diagnostic Code 
5293.  Also, there is no medical evidence that his back results 
in, or results in disability comparable to, ankylosis or fracture 
with cord involvement, in which case a schedular evaluation in 
excess of 50 percent would be available under Diagnostic Codes 
5286, 5289, or 5285.  

The Board would note that the functional loss associated with the 
veteran's back has been taken into consideration in assigning the 
current 20 percent evaluation for the veteran's low back strain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
However, in the absence of objective evidence of more significant 
impairment, there is no basis for assignment of a higher 
schedular evaluation for the veteran's low back strain.  
Accordingly, a schedular evaluation in excess of 20 percent must 
be denied.  


VI.  Conclusion

The above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board finds that there is no indication that 
the schedular criteria are inadequate to evaluate any of the 
veteran's service-connected disabilities.  There is no medical 
evidence that any of the veteran's disabilities has caused marked 
interference with employment (i.e., beyond that contemplated in 
the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disabilities otherwise have rendered 
impracticable the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board is not 
required to remand this mater to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability evaluation in excess of 10 percent for dermatitis is 
denied.  

A disability evaluation in excess of 10 percent for hypertension 
is denied.  

A disability evaluation in excess of 10 percent for migraine 
headaches is denied.  

As the assignment of an initial 10 percent evaluation for 
traumatic arthritis of the left knee was proper, a higher 
evaluation is denied.  

A disability evaluation in excess of 20 percent for low back 
strain is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

